

113 HR 3411 IH: Sabine National Forest Land Exchange Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3411IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Gohmert (for himself, Mr. Fleming, Mr. Stockman, Mr. Brady of Texas, and Mr. Hall) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for an exchange of land between the United States Department of Agriculture and the Sabine River Authority of Texas.1.Short titleThis Act may be cited as the Sabine National Forest Land Exchange Act of 2013.2.DefinitionsIn this Act:(1)AuthorityThe term Authority means the Sabine River Authority of Texas.(2)Federal landThe term Federal land means—(A)the approximately 4,000 acres of National Forest System land, excluding the subsurface mineral estate and including certain land in the wilderness area, located in Texas within Sabine National Forest and the Toledo Bend Project boundary, as generally depicted on a map titled Sabine National Forest Toledo Bend Project Strip Lands; and(B)certain additional Federal land, excluding the subsurface mineral estate, occupied by Forest Service campgrounds, including all structures, buildings, fixtures, roads, and other improvements on the land, adjacent to the Toledo Bend Project, as mutually agreed by the Secretary and the Authority, and as generally depicted on the map titled Sabine National Forest Campgrounds, Toledo Bend Project.(3)Non-Federal landThe term non-Federal land means the parcel or parcels of private land, excluding the subsurface mineral estate, adjacent to Sabine National Forest—(A)owned or to be acquired by the Authority; and(B)mutually agreed upon by the Authority and the Secretary.(4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(5)Toledo Bend ProjectThe term Toledo Bend Project means Federal Energy Regulatory Commission Project numbered 2305.(6)Wilderness areaThe term wilderness area means the Indian Mounds Wilderness Area, Sabine National Forest, as designated by section 2(4) of the Texas Wilderness Act of 1984 (Public Law 98–574; 16 U.S.C. 1132 note).(7)Wilderness candidate landThe term wilderness candidate land means certain non-Federal land adjacent to the wilderness area that is intended for inclusion as part of the wilderness area upon acquisition by the Secretary.3.Land exchange, Sabine National Forest(a)Land exchange authorized and directedIn exchange for the non-Federal land and any cash equalization payment authorized in subsection (d), the Secretary shall convey to the Authority all right, title, and interest of the United States in and to the Federal land.(b)Existing rightsThe conveyance of the Federal land under subsection (a) shall be subject to valid existing rights.(c)Implementation(1)Appraisal(A)DeadlineNot later than 180 days after the date of the enactment of this Act, the Secretary shall complete an appraisal of the surface estate of the Federal land and non-Federal land.(B)StandardsThe appraisal under this paragraph shall be performed in accordance with—(i)the Uniform Appraisal Standards for Federal Land Acquisitions;(ii)the Uniform Standards of Professional Appraisal Practice; and(iii)appraisal instructions issued by the Secretary.(C)Effect of restrictive covenantIn determining the value of the Federal land, the Secretary shall account for the limitations on the use of the Federal land after conveyance imposed by the restrictive covenant required by subsection (e)(3).(2)SurveyThe exact acreage and legal description of the Federal land and non-Federal land, including a separate accounting of the wilderness candidate land, to be conveyed under subsection (a) shall be determined by surveys or other means identifying and describing such land mutually agreed to by the Secretary and the Authority.(3)CostsThe costs of conducting the land exchange under subsection (a) shall be shared equally by the Authority and the Secretary.(d)Cash equalization(1)Equal value exchangeThe land exchange under subsection (a) shall be conducted on an equal value basis.(2)Limits waivedThe values of the lands to be exchanged under subsection (a) may be equalized through the use of a cash equalization payment in an amount in excess of the statutory limit specified in section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).(3)Disposition and use of fundsAny cash equalization payment received by the Secretary under this subsection shall be deposited into the fund established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). The payment shall be available to the Secretary for expenditure, without further appropriation and until expended, for the acquisition of land or interests in land for addition to the National Forest System.(e)Title(1)In generalTitle to the non-Federal land conveyed to the Secretary under this section shall be acceptable to the Secretary and shall conform to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government.(2)Reservation of mineral estateThe Secretary shall ensure that the deed of conveyance to convey the Federal land to the Authority reserves for the United States any subsurface mineral estate owned by the United States in the Federal land, including oil, gas, rock, sand, and gravel.(3)Restrictive covenant(A)In generalIn the deed of conveyance that conveys the Federal land to the Authority, the Secretary shall include a covenant, running with the land, providing that the Federal land conveyed shall—(i)be used in a manner consistent with the management of adjacent National Forest System land or wilderness area land;(ii)remain unsubdivided; and(iii)not be used for commercial, residential, or industrial development.(B)ProhibitionThe restrictive covenant described in subparagraph (A) shall not create any property interest of the United States.(f)Continued campground operationThe Authority may continue to operate and maintain the Forest Service campgrounds described in section 2(2)(B) and conveyed under subsection (a) consistent with the authorization granted by the Federal Energy Regulatory Commission.(g)Time for completionIt is the intent of Congress that the land exchange under subsection (a) be completed not later than one year after the date of the enactment of this Act.4.Boundary adjustment, Indian Mounds Wilderness Area, Sabine National Forest(a)Boundary adjustmentUpon completion of the land exchange under section 3(a), the Secretary shall modify the boundaries of the wilderness area—(1)to exclude all wilderness area land that, before the exchange, was located within the Toledo Bend Project, and such land shall be removed from wilderness designation and shall cease to be part of the wilderness area and the National Wilderness Preservation System under the Wilderness Act (16 U.S.C. 1131 et seq.); and(2)to include as part of the wilderness area all wilderness candidate land acquired by the Secretary under such section, and such land shall be designated as wilderness and as a component of the National Wilderness Preservation System.(b)Map and legal description(1)RequiredAs soon as practicable after completion of the land exchange under section 3(a), the Secretary shall file with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of the changes made to the boundaries of the wilderness area as a result of the land exchange.(2)Force and effectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and description.(3)Public inspectionThe map and legal description also shall be on file and available for public inspection in the appropriate offices of the Forest Service.